t c no united_states tax_court victor judith a grigoraci petitioners v commissioner of internal revenue respondent docket no filed date ps sought redetermination under sec_6213 i r c of a deficiency for tax on self-employment_income from a partnership in which h was an indirect_partner following grigoraci v commissioner tcmemo_2002_202 grigoraci i which involved a similar issue for ps’ earlier tax_year this court dismissed the instant case for lack of jurisdiction ps seek reasonable litigation and administrative costs allegedly incurred in grigoraci i as well as in the instant proceeding ps also seek punitive_damages against r held pursuant to sec_7430 i r c we cannot in this proceeding award ps litigation and administrative costs incurred in connection with the proceedings in grigoraci i held further ps have failed to establish that they incurred litigation and administrative costs in this proceeding apart from a dollar_figure filing fee held further this court lacks jurisdiction to award punitive_damages against r victor judith a grigoraci pro sese mary ann waters for respondent opinion thornton judge this case is before us on petitioners’ motion for reasonable litigation and administrative costs pursuant to sec_7430 and rule background mr grigoraci is a certified_public_accountant and the chief_executive_officer c e o of an accounting partnership grigoraci trainer wright paterno gtwp on date mr grigoraci formed victor grigoraci cpa accounting corp as an s_corporation the s_corporation for the purpose of acting as a partner with two other corporations in gtwp on their and joint federal_income_tax returns petitioners reported certain distributions from the s_corporation essentially representing passthroughs to mr grigoraci of the s corporation’s distributive shares of gtwp’s income by notice_of_deficiency dated date respondent determined that the amounts petitioners had reported as the s corporation’s distributions actually represented mr grigoraci’ sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all references to sec_7430 are to that section as in effect when the petition was filed personal_service_income and were subject_to self-employment_tax petitioners duly petitioned this court to redetermine the determined deficiencies in their and income taxes before the scheduled trial in the instant case this court issued its decision in grigoraci v commissioner tcmemo_2002_202 grigoraci i involving similar issues relating to petitioners’ taxable_year in grigoraci i this court concluded among other things that the self-employment_tax determined by respondent insofar as it was attributable to self- employment_tax on the s corporation’s distributive_share of gtwp’s income was an affected_item requiring a partner-level determination pursuant to section a because the notice_of_deficiency in grigoraci i was issued before the close of the partnership proceedings this court dismissed for lack of jurisdiction so much of petitioners’ case as related to that affected_item id the trial in grigoraci i took place in date before petitioners filed their petition in the instant case which apparently explains why the instant case was not consolidated with the three dockets that were consolidated in grigoraci i in grigoraci i unlike the instant case the deficiency determined by respondent was also partly attributable to self- employment_tax on wages that the s_corporation had reported paying to mr grigoraci in grigoraci i this court held that this discrete portion of the deficiency was not attributable to an affected_item and that consequently this court had jurisdiction to review it pursuant to sec_6213 this court held continued on date petitioners filed a motion for entry of decision in this case on the basis of this court’s holding in grigoraci i in their motion petitioners asserted that in this case as in grigoraci i the related partnership-level proceeding had not been completed in his response filed date respondent stated that he had no objection to petitioners’ motion for entry of decision on date this court entered an order of dismissal for lack of jurisdiction denying petitioners’ motion for entry of decision and dismissing this case for lack of jurisdiction consistent with this court’s jurisdictional holding in grigoraci i on date petitioners filed a motion for reasonable litigation and administrative costs with supporting affidavits on date respondent filed his response pursuant to this court’s order dated date on date petitioners filed additional supporting affidavits and a reply to respondent’s response on date respondent filed a response to petitioners’ last-mentioned filing continued in grigoraci i that the grigoracis properly reported this income as wages from the s_corporation and owed no self-employment_tax on it by order dated date we vacated our order of dismissal for lack of jurisdiction entered date pending resolution of petitioners’ motion for reasonable litigation and administrative costs the parties agree that an evidentiary hearing is not required we base our decision on the pleadings petitioners’ motion for litigation and administrative costs petitioners’ supporting affidavits and the various responses and counter- responses filed by the parties discussion a background sec_7430 allows in specified circumstances for an award of reasonable litigation and administrative costs incurred in an administrative or court_proceeding brought against the united_states in connection with the determination of any_tax interest or penalty pursuant to the internal_revenue_code this award for costs is generally available only if the taxpayer is the prevailing_party did not unreasonably protract the administrative or judicial proceedings and exhausted available administrative remedies sec_7430 see sec_7430 and respondent concedes that petitioners are the prevailing_party in this matter that they did not unreasonably protract the proceedings and that they exhausted all administrative remedies respondent also concedes that petitioners are entitled to recover the dollar_figure fee for filing their petition in this case we may award costs pursuant to sec_7430 even though we decide that the underlying case should be dismissed for lack of jurisdiction 88_tc_1036 the only dispute is what additional_amount of reasonable costs if any petitioners may recover pursuant to sec_7430 in general petitioners bear the burden of proving that they meet the requirements of sec_7430 rule e grant v commissioner 103_f3d_948 11th cir affg per curiam tcmemo_1995_374 92_tc_192 affd 905_f2d_241 8th cir b petitioners’ claimed litigation and administrative costs petitioners request an award for the following claimed costs and fees administrative personnel expenses of dollar_figure these claimed expenses consist of charges for professional services rendered by pamela s lyons who is a secretary for gtwp gina west a k a gina grigoraci who is the office manager for gtwp and three other gtwp secretaries the supporting affidavits indicate that all these gtwp employees were acting under the direct supervision of petitioner victor grigoraci the supporting affidavits also indicate that the charges were based on the time billed by these employees using the lowest customary gtwp billing rates for the relevant time periods this amount includes dollar_figure of secretarial expenses that petitioners allege they have incurred defending their request for litigation and administrative costs the affidavits indicate that the rates increased over time from dollar_figure per hour to dollar_figure per hour miscellaneous expenses of dollar_figure these expenses are itemized in ms lyons’s affidavit which describes estimates of various other expenses_incurred as follows copying pages dollar_figure per page postage federal express charges transcript from u s tax_court long distance telephone calls total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure filing fees of dollar_figure petitioners have not further described these fees c costs relating to grigoraci i proceedings as a threshold matter we note that some of the litigation and administrative costs that petitioners have claimed relate to the proceedings in grigoraci i in particular the affidavits that petitioners have submitted in support of their motion for litigation and administrative costs specify that dollar_figure of the claimed dollar_figure of administrative personnel expenses was incurred with respect to the proceedings in grigoraci i moreover all but dollar_figure of the claimed filing fees appear to relate to the grigoraci i proceedings in addition it appears that an petitioners have not itemized the dollar_figure of filing fees that they have claimed we take judicial_notice that when petitioners filed their petition in this case on date the fee for filing a petition in this court was dollar_figure petitioners have failed to establish that they incurred more than dollar_figure of filing fees in this proceeding we find as a fact that only dollar_figure of the claimed filing fees relates to the instant proceeding indeterminate part of the claimed miscellaneous expenses relates to the proceedings in grigoraci i petitioners contend that costs incurred in connection with the proceedings in grigoraci i are recoverable in the instant proceeding because they were vital to the defense against respondent’s determination in the instant proceeding we disagree sec_7430 provides in relevant part that in any administrative or court_proceeding the prevailing_party may be awarded a judgment for reasonable_administrative_costs incurred in connection with such administrative_proceeding and for reasonable_litigation_costs incurred in connection with such court_proceeding emphasis added under the plain language of the statute then we may award only such administrative or litigation costs as were incurred in connection with the instant proceeding we cannot in this proceeding award litigation and administrative costs incurred in connection with the proceedings ms lyons’s affidavit which itemizes the estimated miscellaneous expenses specifically allocates her hours of secretarial services between the proceedings in grigoraci i and the instant case but does not similarly allocate the estimated miscellaneous expenses from which we infer that the estimated miscellaneous expenses relate to both the instant case and the proceedings in grigoraci i this inference is supported by the fact that the estimated miscellaneous expenses include a dollar_figure item for transcript from u s tax_court the instant proceeding unlike the proceedings in grigoraci i has involved no hearing for which a transcript has been produced in grigoraci i whether or not those costs ultimately might have helped petitioners prevail in this proceedingdollar_figure accordingly we cannot award petitioners the dollar_figure of claimed administrative personnel expenses that they acknowledge relate to the proceedings in grigoraci i or filing fees beyond the dollar_figure fee for filing the petition in this case in addition petitioners have not shown what part if any of the estimated miscellaneous expenses relate to the instant proceeding if this were the only problem with petitioners’ claim for miscellaneous expenses we might attempt to make a reasonable allocation of these expenses to the instant proceeding cf malamed v commissioner tcmemo_1993_1 such an allocation would serve no purpose however for as discussed more fully below petitioners have not established that they incurred these miscellaneous expenses or any of the administrative personnel expenses within the meaning of sec_7430 moreover petitioners do not explain why they failed to file a timely motion for reasonable litigation and administrative costs as part of the proceedings in grigoraci i under rule a a taxpayer claiming litigation and administrative costs must file a motion with the tax_court within days after the service of a written opinion determining the issues in the case if we were to award petitioners costs incurred in connection with the proceedings in grigoraci i we would effectively permit petitioners to avoid the 30-day requirement of rule a d meaning of incurred awards of costs and fees under sec_7430 are limited to administrative costs incurred and reasonable_litigation_costs incurred in this context the word incur carries its ordinary meaning to become liable or subject_to bring down upon oneself 87_tc_838 holding that an attorney acting pro_se was ineligible to receive attorney’s fees because he did not become liable to another person for attorney fees nor did he bring down upon himself any debt see also 27_f3d_436 9th cir 840_f2d_244 4th cir andary-stern v commissioner tcmemo_2002_212 austin v commissioner tcmemo_1997_157 fees and expenses are incurred when there is a legal_obligation to pay them republic plaza props pship v commissioner tcmemo_1997_239 holding that the petitioning tax_matters_partner had failed to establish a legal_obligation to pay any of the litigation costs at issue see also kruse v commissioner tcmemo_1999_157 holding that the taxpayers had not incurred liabilities for fees and costs for which they were contingently liable all the costs for which petitioners seek an award except for the filing fees represent charges for professional services provided by gtwp administrative personnel and for estimated miscellaneous expenses associated with those services supporting affidavits submitted by petitioners indicate that the administrative services rendered date as far back as date the affidavits also show however that gtwp did not bill petitioners for any of these services or for any of the miscellaneous expenses before date some months after petitioners filed their motion for reasonable litigation and administrative costs and shortly after this court ordered petitioners to provide additional support for their claimed costsdollar_figure ms west’s affidavit states these invoices have been incurred but not yet been paid_by victor and judith a grigoraci petitioners have not persuaded us that they were legally obligated or were even expected to pay the invoiced amounts indeed petitioners represent that any fees and expenses paid_by the internal_revenue_service to the petitioners will promptly be paid to grigoraci trainer wright paterno from this statement and absent any suggestion to the contrary we infer that petitioners will not pay any expenses to gtwp unless and until this court awards costs under section dollar_figure in these ms west’s affidavit states that on date she prepared invoices from gtwp to petitioners for the administrative personnel expenses and miscellaneous costs at issue and that on date she prepared an invoice of dollar_figure for the costs of preparing petitioners’ reply to respondent’s response in fact the record does not suggest that the administrative services performed on petitioners’ behalf by gtwp continued circumstances we cannot award costs see 106_tc_76 petitioners contend that they have incurred these reasonable fees to grigoraci trainer wright paterno and both pamela s lyons and gina west should qualify as a representative and if not surely these are reasonable expenses for the petitioners to incur as pro_se respondent concedes that ms lyons and ms west have centralized authorization file numbers which might allow those individuals to represent taxpayers before the irs nonetheless nothing in petitioners’ supporting materials or affidavits suggests that either ms lyons or ms west performed services for petitioners in a representative capacity on the contrary their services appear to have been continued employees resulted in any incremental_cost to either gtwp or petitioners given that the employees who rendered these services worked under mr grigoraci’s direct supervision and that he was c e o of gtwp it might reasonably be inferred that these services were rendered as an accommodation to him in that capacity in these circumstances we are unpersuaded that petitioners are entitled to shift to respondent a portion of what appears to be gtwp’s fixed overhead moreover we note that ms west’s affidavit states that the invoiced amounts were based on the lowest customary gtwp billing rates used for the named employees during the relevant time periods presumably the customary gtwp billing rates include a profit margin that would accrue partly to the benefit of mr grigoraci as an indirect_partner in gtwp at least to that extent the invoiced amounts represent a lost opportunity cost which petitioners are not entitled to recover under sec_7430 see 27_f3d_436 9th cir 840_f2d_244 4th cir 87_tc_838 clerical in nature more fundamentally even if we were to assume for sake of argument that ms lyons and ms west acted as petitioners’ representatives this circumstance would be insufficient to meet the sec_7430 requirement that the cost of their services be incurred see kruse v commissioner supra thompson v commissioner tcmemo_1996_468 in conclusion petitioners have failed to show that they incurred the claimed administrative personnel expenses or the associated miscellaneous expenses moreover they have acknowledged that most of the claimed administrative personnel expenses relate to the grigoraci i proceedings and have failed to establish how much of the claimed miscellaneous expenses relates to this proceeding we have found that only dollar_figure of the claimed filing fees relates to the instant proceedings giving effect to respondent’s concession we hold that petitioners are entitled to an award of dollar_figure for these filing fees e punitive_damages petitioners also request that we award punitive_damages against respondent there is no statutory authority for this court to consider petitioners’ claim for punitive_damages against the internal_revenue_service consequently we have no jurisdiction to do so see petito v commissioner tcmemo_2002_271 an order and order of dismissal for lack of jurisdiction will be entered
